Filing Date: 5/21/2020
Claimed Priority Date: 08/30/2019 (Provisional 62/894,006)
Applicants: Liu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 8/30/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s elections of the group I invention, directed to a semiconductor structure, and further election of Species 1, drawn to Figs. 32A-B, in the reply filed on 8/30/2021, is acknowledged. Applicant cancelled claims 17-20, added new claims 21-24, and indicated that claims 1-16 and 21-24 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-16 and 21-24.
Furthermore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Drawings


The drawings are objected to because:
- Fig. 20 depicts dummy spacer 112 with a coloring scheme inconsistent with the depiction of said spacer 112 in previous figures (see, e.g., Fig. 19). Furthermore, the “blank” color scheme is later used to depict air gap 120 (see, e.g., Fig. 21). Consider correcting for consistency.
- Fig. 22 depicts implantation regions 128 at the bottom of air gaps 120. However, the impurities are only formed at a later the step of dielectric implantation 124 (see, e.g., Fig. 23), thus should not be present at the step depicted in Fig. 22.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2018/0166553).

Regarding Claim 1, Lee (see, e.g., Fig. 9) shows all aspects of the instant invention, including a device (e.g., FinFET device 200) comprising:
- a fin extending from a semiconductor substrate (e.g., substrate 202) (see, e.g., Par. [0030]: patterned fins)
- a gate stack (e.g., gate stack 208) over the fin
- a first spacer (e.g., seal spacer 214) on a sidewall of the gate stack
- a source/drain region (e.g., source/drain regions 218) in the fin adjacent the first spacer (see, e.g., Par. [0017]: device 200 includes fin-like active regions for forming FinFETs and S/D regions are 218 formed in the fins)
- an inter-layer dielectric layer (ILD) (e.g., ILD layer 252) extending over the gate stack, the first spacer, and the source/drain region, the ILD comprising a first portion e.g., portion of 252 proximate to contact 232) and a second portion (e.g., portion of 252 above gate stack 208), wherein the second portion of the ILD is closer to the gate stack than the first portion of the ILD
- a contact plug (e.g., contact 232) extending through the ILD and contacting the source/drain region
- a second spacer (e.g., CES layer 220) on a sidewall of the contact plug
- an air gap (e.g., air gap 250) between the first spacer and the second spacer, wherein the first portion of the ILD extends across the air gap and physically contacts the second spacer, wherein the first portion of the ILD seals the air gap.
Regarding Claim 2, Lee (see, e.g., Fig. 9 and Par. [0027]) discloses that the dielectric material of the ILD layer 252 is deposited to enclose the opening of the trench 250 without a significant amount being deposited therein. Therefore, Lee shows that the ILD (e.g., 252) has a first thickness, and wherein the first portion of the ILD (e.g., portion of 252 proximate to contact 232) has a second thickness that is between 10% and 105% of the first thickness (e.g., 100% or substantially 100%).
Regarding Claim 7, Lee (see, e.g., Fig. 9) shows that the contact plug (e.g., 232) extends closer to the semiconductor substrate (e.g., 202) than the air gap (e.g., 250).
Regarding Claim 8, Lee (see, e.g., Fig. 9 and Par. [0019]) shows that the second spacer (e.g., 220) comprises silicon nitride (i.e., SiN).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2018/0166553) in view of Lee et al. (US2019/0043959, hereinafter Lee-959).

Regarding Claim 9, while Lee discloses that device 200 is further implemented with a multi-layer interconnect structure that connects to the gate stack 208 and the S/D 232 (see, e.g., Par. [0029]), he does not explicitly teach having a capping layer on the ILD. Lee-959 (see, e.g., Fig.2 and Par. [0055]), on the other hand and in the same field of endeavor, teaches having a capping layer (e.g., etch stop layer 162) formed between a first level of contact structures (e.g., S/D contacts 140 and gate contact 150) and further interconnect structures (e.g., vias 172,176 and wiring layer 182). Therefore, one of skill in the art would have known that etch-stop layers are used in the process of forming interconnect structures to a first level of S/D and gate contact structures.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a capping layer on the ILD layer in the structure of Lee, because capping layers are known in the semiconductor art for their use as etch-stop layers to control the etching process of overlaying interconnect structures, as suggested by Lee-959, and implementing a known layer for its conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 11-16 and 21-24 are allowable.
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose FinFETs having air gaps arranged between gate stacks and S/D contacts, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814